Citation Nr: 0331910	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  99-22 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for a second 
degree burn scar of the right (minor) hand.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for traumatic 
arthritis of the first metacarpophalangeal joint of the right 
thumb.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for stenosing tenosynovitis 
of the flexor tendons of the right ring finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to June 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

Due to the veteran's change in residence, this case has been 
transferred to the RO in Reno, Nevada, which now has 
jurisdiction.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  Stenosing tenosynovitis of the flexor tendons of the 
right finger is first shown more than 1 year following 
surgery at a VA medical facility in Jackson, Mississippi.  

3.  The competent and probative evidence of record 
demonstrates that stenosing tenosynovitis was not incurred as 
a result of VA medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
stenosing tenosynovitis of the flexor tendons of the right 
ring finger have not been met.  38 U.S.C.A. §§ 1151, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.358(c)(1), (2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the incurrence of second 
degree burns on the right hand and arm in March 1992.  It was 
noted that the burns left scars.  

A VA examination was conducted in November 1992.  The 
examiner noted the burns on the right hand, which the veteran 
indicated did not produce any loss of function.  At the time, 
the complaints were limited to the right upper extremity.  

By rating action of January 1993, service connection was 
granted for burn scars of both hands and right axilla.  

VA records show that the veteran was seen for right thumb 
contracture, and that he underwent a release procedure and 
skin graft in January 1998.  Release of burn scar contracture 
was performed in November 1997 to first web of the right 
hand.  In February 1998, it was noted that the veteran did 
not receive a return appointment.  The examiner reported a 
diagnostic impression of status post release burn scar 
contracture, and requested that the veteran's chart be 
obtained and sent to plastic surgery.  

The veteran was examined on regular follow-up appointments in 
February 1998.  On February 23, 1998, the veteran's 
compliance with wearing a splint during the day and night, as 
well as active range of motion and scar management was noted.  
On examination, the active range of motion of the wrist and 
interphalangeal joints were within normal limits.  The 
following was noted for the active range of motion for the 
metacarpals: 0 to 65 degrees with -2 extension of the 5th 
digit; 0 to 64 degrees flexion with -2 extension of the 4th 
digit; 0 to 43 flexion with -3 degrees extension of the 3rd 
digit; 0 to 64 degrees flexion with -7 extension of the 2nd 
digit; 0 to 106 degrees thumb flexion, 0 to 134 degrees, and 
adduction and extension was within normal limits.  The 
veteran was instructed in stretching and scar treatment.  

The veteran was compliant and occupational therapy was to 
start range of motion and scar management.  It was noted that 
as the wound healed, occupational therapy would incorporate 
modalities and pressure wear to manage scars, and it was felt 
that he would benefit from occupational therapy.  

On another follow-up appointment in February 1998, it was 
noted that the range of motion for the right hand had not 
changed since the last visit.  The veteran reported that 
prior to his visit, he used ice packs on the hand when it 
became hot and swollen.  The use of the packs did alleviate 
some of the swelling.  He did not exercise the hand while it 
was swollen.  The examiner provided the veteran with 
instructions regarding scar massage, exercises, and the use 
of a splint.  The examiner determined that the scar was 
healing ad that the veteran was compliant until a change in 
status.  

On a visit in April 1998, it was noted that the veteran had 
completed five sessions of underwater ultrasound on the acute 
scar of the hand and chronic scar of the upper arm.  Changes 
had been noted.  The hypertrophic areas of the hand have 
flattened, and there had been little or no increased 
sensitivity.  He continued to perform scar massage at home 
and wore a scar pad.  The examiner determined that the 
treatment appeared successful and that the veteran was to 
continue with home treatment.  

When seen in September 1998, the veteran's noncompliance with 
his home exercise program was discussed.  The examiner noted 
that even though the veteran had not been compliant, it was 
felt that he was capable of more than the range of motion 
exhibited.  Also, grip testing indicated more grip than 
exhibited as the scores were erratic.  

In an October 1998 occupational therapy report, it was noted 
that the veteran had been followed by occupational therapy 
since February 1998 for range of motion and scar management.  
He had been discharged in March 1998 due to noncompliance 
with instructions and not attending scheduled appointments.  
He presented in September 1998 with complaints of right hand 
pain and decreased range of motion.  

The veteran reported that he had not performed the prescribed 
exercises.  He complained of sticking in the right fourth 
digit and of drawing up at night.  He was referred to 
plastics for a splint.  It was noted that he had been given a 
splint previously, but had not been wearing it at night as 
instructed because he misplaced the splint.  It was indicated 
that he was agitated due to differences of opinion between 
him and his physician.  On the assessment, the examiner 
stated that the veteran's dissatisfaction with right hand 
function was unclear.  The examiner noted that there had been 
dramatic improvement even without the veteran's compliance 
with the home exercise program.  Improvement included an 
increased range of motion and flattening of scar tissue.  On 
examination, the snapping previously felt in September could 
not be palpated.  

On an appointment in November 1998, the occupational 
therapist measured the veteran's thumb with the following 
improvements: flexion from 0 to 55 degrees to 0 to 62 
degrees, and adduction went from 0 to 35 degrees to 0 to 40 
degrees.  The veteran was compliant with nighttime resting 
hand splint and stretching splint wear.  He reported that he 
had recently accepted employment that required him to lift 
items that had been in a freezer.  In light of this 
information, he was provided a large right protection glove.  
The examiner commented that the veteran did "symptom 
magnify" but did find that he appeared compliant as 
demonstrated by his progress.  Prognosis was guarded due to 
the past history of noncompliance.  The occupational 
therapist felt that if compliant with exercises, stretching 
and splint wear, the veteran could improve his hand range of 
motion and strength.  

In December 1998, the veteran reported continued complaints 
of pain in the hand and indicated that he could not close his 
hand.  The examiner suspected tenosynovitis upon finding 
crepitus on extension of the finger.   

VA reports show that in April 1999, it was noted that the 
veteran was doing much better and that he was working with 
occupational therapy.  The hand was considered well healed.  
The examiner noted slight decrease in strength of the right 
4th finger, and good range of motion.  

On a follow-up appointment of May 1999, the examiner reported 
that the hand was within functional limits.  The veteran 
continued to complain of fourth right digit fixed in flexion 
and swelling at night.  He could palpate triggering.  He 
reported that the splint was no longer effective and appeared 
to be worsening.  He also reported that he was no longer 
doing his exercises.  The examiner determined that the 
veteran magnified his symptoms, but found that triggering was 
palpated by occupational therapy.  

In May 1999, the veteran filed a claim alleging that the 
surgery caused an increase in severity.  He stated that after 
the surgery, he could not bend his ring finger of the right 
hand for gripping, and that the finger swells and the nerves 
tingle.  He also complained of muscle spasms.  

On a follow-up visit in July 1999, there were full active and 
passive ranges of motion for the 2nd to the 5th digit, and 
palmar and radial abduction of the right thumb was much 
improved.  

Pursuant to the claim, a VA examination was conducted in 
September 1999.  The examiner acknowledged a review of the 
file in the report.  The veteran complained of tingling in 
the palm of the hand, and that he lacked full flexion in the 
ring finger.  A recent visit revealed stenosing 
tenosynovitis.  He also complained that he lacked the last 
few degrees of extension and abduction of the right thumb.  
He was unable to make a fist because of the right ring 
finger.  The examiner reported an impression of status post 
burn of the right hand, stenosing tenosynovitis of the flexor 
tendons of the right ring finger, and traumatic arthritis of 
the first metacarpophalangeal joint of the right thumb.  The 
examiner stated the following opinion:

Neither the stenosing tenosynovitis nor 
the traumatic arthritis in the first 
metacarpophalangeal joint are the result 
of the surgery.  He may have had an 
infection in that joint at the time of 
the burn causing this traumatic 
arthritis.  


Criteria

Under 38 U.S.C.A. § 1151 (West 2002) it is provided that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service- 
connected.  The regulations implementing that statute appear 
at 38 C.F.R. §§ 3.358, 3.800.  They provide, in pertinent 
part, that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of 38 U.S.C.A. 
§ 1151 and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (CAVC) in the case of Gardner v. Derwinski, 1 
Vet. App. 584 (1991).  The United States Court of Appeals for 
the Federal Circuit issued a decision in the same case, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as did the 
United States Supreme Court, Brown v. Gardner, 115 S. Ct. 552 
(1994).  

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the CAVC.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

38 U.S.C.A. § 1151 was again amended to reinsert a 
requirement of fault or negligence on the part of the VA for 
claims filed on or after October 1, 1997.  The veteran's 
claim was filed after October 1, 1997.  Therefore, the 
amended law is applicable to his claim.  See VAOPGCPREC 40-
97, published at 63 Fed. Reg. 31,263 (1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was due to (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

Although claims for 38 U.S.C. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duty to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law since the veteran's filing of a substantive 
appeal in November 1999.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to compensation for stenosing 
tenosynovitis of the flexor tendons of the right ring finger 
in the September 1999 raring decision, October 1999 statement 
of the case and July 2001 supplemental statement of the case.

Furthermore, with regard to notice, the Board points out that 
in March 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The March 2001 VCAA letter did give the veteran 60 days to 
respond.  However, more than one year has elapsed since the 
issuance of the letter.  Therefore, the veteran has been 
given a full year to respond to the VCAA notice, and all 
evidence, including his testimony, has been obtained and 
associated with the claims file.  

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the July 2001 
supplemental statement of the case.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time, because the procedural actions of the RO 
are in agreement with and adhere to the mandates of this new 
law with respect to the duty to notify and the duty to assist 
the veteran in the development of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West 2002); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Compensation Benefits Pursuant to 38 U.S.C.A. § 1151

The Board has reviewed the veteran's VA treatment records, 
including records associated with the January 1998 surgery.  
The follow-up reports show that initially, he was compliant 
with his post-operative treatment.  During his period of 
compliance with the treatment, improvement was noted.  

However, the records also show that he was noncompliant after 
a period of time, and that examiners had opined that his 
condition would improve if he were to resume his exercises 
and other treatment.  

Tenosynovitis was suspected during a visit in December 1998, 
almost one year following the surgery and shortly after the 
November 1998 visit wherein the examiner determined that the 
prognosis was guarded due to the history of noncompliance 
with post-operative treatment.  




Furthermore, the competent medical evidence which consists of 
the opinion provided by the September 1999 VA examiner, does 
not relate the finding of stenosing tenosynovitis of the 
flexor tendons of the right ring finger to the veteran's 
January 1998 surgery.  This opinion was provided following 
the examiner's review of the file and an examination of the 
veteran.  Contrary competent opinions are not of record.  
Therefore, the Board finds that the stenosing tenosynovitis 
was not caused by the veteran's surgery at the VAMC in 
Jackson, Mississippi.  

In light of the VA physician's findings, the Board concludes 
that the surgery performed at the VAMC in Jackson was not the 
cause of the veteran's stenosing tenosynovitis of the flexor 
tendons of the right ring finger.  

Although the veteran may sincerely believe that his 
tenosynovitis could have been caused by this surgery, as 
noted above, it is well established that, as a layperson, he 
is not considered capable of opining on matters requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The Board notes that it is not necessary to address whether 
the surgery performed at the VAMC involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or whether the disability was 
incurred due to an event not reasonably foreseeable, because 
the preponderance of the evidence establishes that the 
claimed disability was not the result of that surgery.  38 
U.S.C.A. § 1151.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here the 
preponderance is against the claim of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for stenosing tenosynovitis of the flexor 
tendons of the right ring finger.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for stenosing tenosynovitis 
of the flexor tendons of the right ring finger is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

Amendments have been made to the criteria used to rate skin 
disorders under 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  A review of the October 1999 
statement of the case and July 2001 supplemental statement of 
the case reflect the application of the old criteria.  The 
amendments to the rating criteria took effect on August 30, 
2002.  Therefore, the veteran has not been informed of the 
new criteria and his claim has not been considered under the 
new criteria.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  For 
the reasons stated below, the Board finds that examinations 
are in order with regard to the claim of traumatic arthritis 
and an increased rating for burn scars.  




As noted in the above decision, in September 1999, the VA 
examiner indicated that the veteran's traumatic arthritis may 
be linked to an infection incurred at the same time of the 
inservice injury resulting in service connection for burn 
residuals.  This opinion raises the question of service 
connection on a direct or secondary basis, instead of under 
the provisions of 38 U.S.C.A. § 1151.  Therefore, an opinion 
regarding such a connection should be secured.  Questions 
involving the presence of disease involve diagnostic skills 
and are within the realm of medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Regarding the increased rating claim, application of the 
recently amended rating criteria may necessitate a VA rating 
examination.  In developing the case, it is essential to 
obtain medical findings that are stated in terms conforming 
to the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  A thorough and contemporaneous 
examination should include the examiner's access to the 
veteran's medical history, in order to assess to all 
applicable rating criteria, thereby enabling the examiner to 
describe the veteran's symptoms in terms consistent with the 
rating criteria.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); 38 C.F.R. § 4.1 (2003).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  The VBA AMC should afford the veteran 
a special dermatological examination by a 
specialist in dermatological diseases or 
other available appropriate medical 
specialist including on a fee basis if 
necessary to determine the current nature 
and severity of his service-connected 
second degree burn scar of the right 
hand.  

The claims file, copies of the previous 
and amended criteria for rating skin 
diseases, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner must address the previous 
and amended criteria for rating skin 
disorders when evaluating the second 
degree burn scar of the right hand.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  The VBA AMC should arrange for a 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of the 
traumatic arthritis of the first 
metacarpophalangeal joint of the right 
thumb.  




The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner must be requested to express 
an opinion as to whether any current 
traumatic arthritis of the first 
metacarpophalangeal joint of the right 
thumb is due to service, or if 
preexisting service was aggravated 
thereby, including with respect as to the 
question of an infection incurred at the 
time of the inservice incurrence of a 
burn.  Any opinions expressed by the 
medical specialist must be accompanied by 
a complete rationale.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  




In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of service 
connection for traumatic arthritis of the 
first metacarpophalangeal joint of the 
right thumb, and an increased rating for 
second degree burn scars of the right 
hand.  Also, in adjudicating the 
increased rating claim, the RO should 
take into account the newly amended 
provisions of 38 C.F.R. § 4.118, and 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2003).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any VA 
scheduled examination(s) may adversely affect the outcome of 
his claims for service connection and increased evaluation, 
and may result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



